Munson, C.J.
(dissenting)—I would affirm the decision of the Superior Court and the Department of Retirement Systems because I am not left with the definite and firm conviction a mistake has been made in this case. See Renton Educ. Ass'n v. Public Empl. Relations Comm'n, 101 Wn.2d 435, 440, 680 P.2d 40 (1984). Contrary to the majority opinion, administrative determinations of fact are, for all practical purposes, binding.
Here, Wenatchee Valley College and its teachers devised *457a plan for early retirement where a teacher would receive a $3,000 retirement incentive payment in exchange for written notice of a commitment to retire. The Department in deciding the factual issue of extra work apparently did not believe the retirement incentive payment was in any way connected with Mr. Cooley's additional undertakings during his last year of employment.
Since the $3,000 payment was not for services rendered, it did not qualify as "earnable compensation" as that term is defined in RCW 41.32.010(11)(a). I therefore dissent.
After modification, further reconsideration denied November 5, 1984.
Review denied by Supreme Court January 18, 1985.